Citation Nr: 1137471	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO. 09-13 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for bilateral pes planus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from January 1964 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Veteran testified at a hearing in support of his claim in July 2011 before the undersigned Veterans Law Judge. A copy of the transcript has been associated with the claims file. 


FINDING OF FACT

Bilateral pes planus existed prior to military service and was not permanently worsened beyond its natural progression during service.


CONCLUSION OF LAW

Pes planus was not incurred in or aggravated by military service. 38 U.S.C.A. 
§§ 1110, 1111, 1113, 1131, 1137, 1153, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.306 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter for the Veteran's service connection claim in November 2007. This letter advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence. The November 2007 letter also provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. 

Although the Veteran was not provided a separate notice letter informing him of the elements of a claim for service connection on the basis of aggravation, the Board observes that the November 2007 letter informed him that the first element of a claim for service connection was evidence that he "had an injury in military service or a disease that began in or was made worse during military service." Therefore, the Board finds that there was no error in the notice provided and that VA has met its duty to notify the claimant per 38 U.S.C.A. § 5103(a). See Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007) ( "§ 5103(a) requires only that the VA give a claimant notice at the outset of the claims process of the information and evidence necessary to substantiate the claim, before the initial RO decision and in sufficient time to enable the claimant to submit relevant evidence. This notice may be generic in the sense that it need not identify evidence specific to the individual claimant's case (though it necessarily must be tailored to the specific nature of the Veteran's claim). It need not describe the VA's evaluation of the Veteran's particular claim."). 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records ("STRs"), reports of post-service medical treatment, and the report of his May 2010 VA examination. He testified at a Travel Board hearing in July 2011. 

The May 2011 examination was adequate because it was based on a thorough examination, a description of the Veteran's pertinent medical history, and a complete review of the claims folder. The examiner also provided a rationale for the etiology opinion. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2010). 

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the claimed condition was incurred in service. 38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Generally, a veteran is presumed to be in sound condition except for defects noted when examined and accepted for service. Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness. 38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003. 

As the Veteran's January 1964 entrance examination report noted asymptomatic bilateral grade 2 pes planus upon entry into service, the presumption of soundness does not attach. The Board must determine whether the Veteran's pre-existing bilateral pes planus was aggravated during his active duty service. Paulson v. Brown, 7 Vet. App. 466, 468 (1995). A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease. See 38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306 (2010). "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence"). It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable." See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)). 

A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease. Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens. See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991). If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service. Verdon v. Brown, 8 Vet. App. 529 (1996). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107(West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

During service, the Veteran was not treated for pes planus or any other foot condition. Significantly, although his service entrance "PULHES" physical examination profile was "2" for lower extremities and his pre-existing pes planus was noted, his separation physical examination PULHES profile as to lower extremities was "1", suggestive that he was then in excellent physical condition. Odiorne v. Principi, 3 Vet. App. 456 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).




At his July 2011 hearing, he testified that he first sought treatment for pes planus in 2008. In support of his claim, he submitted statements from Drs. M. M. and S. B., private podiatrists. In May 2008, Dr. M. M. stated, "[The Veteran] believes that the time he spent during the service may have contributed to some of the secondary problems that he's experiencing now. [The Veteran] thinks that the time that he was in the service may have aggravated the feet and ankles, later on after his discharge." This statement is simply a report of the Veteran's own beliefs regarding his pes planus, with no elaboration by or opinion from the podiatrist. Therefore, it is not competent medical evidence in support of the Veteran's claim. LeShore v. Brown, 8 Vet. App. 406 (1995) (medical professionals are not competent to transform a lay history, unenhanced by medical comment, into competent medical evidence based on their status as medical professionals). The Veteran's lay assertions will be discussed below. 

In April 2009, Dr. S. B. stated, "[b]ased on [the] patient's description of the activities he participated in while serving in the military, I'm sure the underlying flatfoot with plantar fasciitis could have been exacerbated by the increased stresses related to the amount of physical activity endured..." such as walking, running, marching, and carrying heavy loads. Dr. S. B. opined that had custom, functional foot orthotics been available in service, they "could have provided some formal means of addressing [the Veteran's] flexible flatfoot and fasciitis conditions." 

Dr. S.B.'s opinion is of limited probative value. Firstly, speculative language such as "could have" does not create an adequate nexus for the purposes of establishing service connection, as it does little more than suggest a possibility of a relationship. See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993). To the extent that Dr. S.B.'s opinion suggests treatment options either at the time of service or now is also not probative as to the cause or aggravation of the disorder. Morton v. Principi, 3 Vet. App. 508 (1992); Mingo v. Derwinski, 2 Vet. App. 51 (1992)(observing that evidence of the appellant's current condition is not generally relevant to the issue of service connection, absent some competent linkage to military service).

In May 2010, the Veteran underwent a VA examination. He reported having flat feet as a child. He stated that he first experienced foot pain after joining the military. The examiner diagnosed him with mild bilateral pes planus with degenerative changes. He opined that the Veteran's pes planus was not aggravated by service because there were no documented complaints of foot problems in service. The examiner concluded that the Veteran's pes planus was a developmental disorder that had progressed naturally and that his additional degenerative changes were due to age - the Veteran was then 63 years old.  

There is no other competent VA or private medical opinion that refutes the May 2010 VA examiner's conclusions and that is supportive of the Veteran's claim for service connection for bilateral pes planus based upon the theory that it existed prior to service and was aggravated by service. Veteran

The Veteran asserts that he began to experience foot pain in service and that it continued until the present. At his July 2011 hearing, he testified that he did not know he had pes planus until his January 1964 entrance examination. He believed that working as a wireman aggravated his pes planus because he was required to do a lot of climbing. He wore special shoes with spikes on the soles to help him climb telephone poles by slamming his feet into them to gain traction. He stated that he did not seek treatment for his foot pain in service because he did not want to complain. After service, he worked in largely sedentary jobs. He testified that after service he did not seek treatment for pes planus until 2008 because he did not like to go to the doctor. 

The Veteran is competent to report his symptoms, such as foot pain. Layno v. Brown, 6 Vet. App. 465 (1994), but as a layperson, he is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition. Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998). Thus, his opinion that his pes planus was aggravated by his work as a wireman in service is not competent evidence. The Veteran's allegation of aggravation of his pre-existing pes planus has been investigated by competent medical examination and found not supportable. Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007). 

The Veteran's assertion of foot pain in service is also contradicted by his STRs, which are entirely devoid of any references to pes planus or any other foot condition. His January 1967 pre-separation physical examination is particularly probative as to the objective findings. No abnormality of the feet was noted in the Veteran's pre-separation physical examination, which was generated with a view towards ascertaining his then-state of physical fitness is akin to statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care). 

The evidence of record does not show complaints of or treatment for bilateral pes planus for decades after his separation from service, indicating the condition was not aggravated by service, because he did not have to seek treatment for it. Further, the May 2010 VA examiner concluded that his pes planus had progressed naturally. This does not constitute the required "lasting worsening of the condition." See Routen, 10 Vet. App. at 189 n. 2; see also Verdon, 8 Vet. App. at 538. 

Accordingly, the Board finds that there is no competent medical or lay evidence of record showing that the Veteran's pre-existing pes planus underwent a permanent increase in severity during service. The preponderance of the evidence is against the claim and it must be denied. 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518 (1996). 


ORDER

Service connection for bilateral pes planus is denied. 




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


